Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 1 of 88 PageID# 277




                                                                            GOVERNMENT
                                                                              EXHIBIT
                                                                                A
                                                                            1:19-CR-309
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 2 of 88 PageID# 278
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 3 of 88 PageID# 279
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 4 of 88 PageID# 280
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 5 of 88 PageID# 281
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 6 of 88 PageID# 282
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 7 of 88 PageID# 283
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 8 of 88 PageID# 284
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 9 of 88 PageID# 285
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 10 of 88 PageID# 286
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 11 of 88 PageID# 287
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 12 of 88 PageID# 288
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 13 of 88 PageID# 289
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 14 of 88 PageID# 290
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 15 of 88 PageID# 291
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 16 of 88 PageID# 292
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 17 of 88 PageID# 293
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 18 of 88 PageID# 294
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 19 of 88 PageID# 295
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 20 of 88 PageID# 296
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 21 of 88 PageID# 297
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 22 of 88 PageID# 298
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 23 of 88 PageID# 299
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 24 of 88 PageID# 300
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 25 of 88 PageID# 301
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 26 of 88 PageID# 302
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 27 of 88 PageID# 303
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 28 of 88 PageID# 304
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 29 of 88 PageID# 305
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 30 of 88 PageID# 306
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 31 of 88 PageID# 307
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 32 of 88 PageID# 308
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 33 of 88 PageID# 309
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 34 of 88 PageID# 310
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 35 of 88 PageID# 311
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 36 of 88 PageID# 312
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 37 of 88 PageID# 313
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 38 of 88 PageID# 314
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 39 of 88 PageID# 315
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 40 of 88 PageID# 316
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 41 of 88 PageID# 317
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 42 of 88 PageID# 318
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 43 of 88 PageID# 319
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 44 of 88 PageID# 320
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 45 of 88 PageID# 321
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 46 of 88 PageID# 322
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 47 of 88 PageID# 323
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 48 of 88 PageID# 324
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 49 of 88 PageID# 325
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 50 of 88 PageID# 326
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 51 of 88 PageID# 327
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 52 of 88 PageID# 328
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 53 of 88 PageID# 329
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 54 of 88 PageID# 330
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 55 of 88 PageID# 331
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 56 of 88 PageID# 332
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 57 of 88 PageID# 333
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 58 of 88 PageID# 334
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 59 of 88 PageID# 335
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 60 of 88 PageID# 336
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 61 of 88 PageID# 337
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 62 of 88 PageID# 338
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 63 of 88 PageID# 339
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 64 of 88 PageID# 340
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 65 of 88 PageID# 341
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 66 of 88 PageID# 342
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 67 of 88 PageID# 343
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 68 of 88 PageID# 344
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 69 of 88 PageID# 345
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 70 of 88 PageID# 346
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 71 of 88 PageID# 347
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 72 of 88 PageID# 348
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 73 of 88 PageID# 349
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 74 of 88 PageID# 350
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 75 of 88 PageID# 351
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 76 of 88 PageID# 352
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 77 of 88 PageID# 353
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 78 of 88 PageID# 354
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 79 of 88 PageID# 355
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 80 of 88 PageID# 356
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 81 of 88 PageID# 357
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 82 of 88 PageID# 358
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 83 of 88 PageID# 359
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 84 of 88 PageID# 360
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 85 of 88 PageID# 361
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 86 of 88 PageID# 362
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 87 of 88 PageID# 363
Case 1:19-cr-00309-LO Document 16 Filed 02/18/20 Page 88 of 88 PageID# 364
